State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: December 8, 2016                   522167
________________________________

MARITA E. HYMAN,
                    Appellant,
     v                                      MEMORANDUM AND ORDER

ALAN J. PIERCE et al.,
                    Respondents.
________________________________


Calendar Date:   October 11, 2016

Before:   Peters, P.J., Lynch, Devine, Clark and Aarons, JJ.

                             __________


     Marita E. Hyman, West Edmeston, appellant pro se.

      Hancock & Estabrook LLP, Syracuse (Janet D. Callahan of
counsel), for respondents.

                             __________


Lynch, J.

      Appeals (1) from an order of the Supreme Court (Faughnan,
J.), entered March 11, 2015 in Madison County, which, among other
things, partially denied plaintiff's motion to compel discovery,
and (2) from an order of said court, entered April 23, 2015 in
Madison County, which, among other things, denied plaintiff's
motion to reargue.

      In March 2013, plaintiff commenced this legal malpractice
action against defendant Alan J. Pierce and his employer, Hancock
and Estabrook, LLP, attorneys she retained to handle an appeal in
a case she had pending before the Second Circuit Court of
Appeals. In April 2014, the parties appeared at a preliminary
conference, and Supreme Court directed that they complete all
discovery by January 21, 2015. On January 5, 2015, plaintiff
moved for an extension of time to complete discovery and to
                              -2-                522167

compel defendants to respond to certain document demands. In
support of this motion, plaintiff submitted copies of
correspondence wherein she requested that defendants produce a
"copy of the complete file with an itemized table of contents of
any and all unprivileged correspondences related in any manner"
to her dealings with defendants and provide dates for
depositions. Indisputably, defendants did not produce the
requested documents, asserting that plaintiff already possessed
the requested materials, and no depositions were completed. By
an order entered in March 2015, Supreme Court denied plaintiff's
motion to compel defendants to produce the requested documents,
extended the existing schedule to allow the parties to complete
depositions and directed plaintiff to file a note of issue within
90 days. Plaintiff filed a notice of appeal from this order and
an April 2015 order denying her motion to reargue.

      On July 31, 2015, Supreme Court (Cercio Jr., J.) issued an
order directing defendants to provide an electronic copy of the
requested discovery material. Plaintiff does not dispute that
defendants have complied with that order but, instead, asserts
that she was entitled to a paper copy of the documents. Since
plaintiff has obtained copies of the documents that she
requested, albeit in electronic format, we agree with defendants
that plaintiff's appeal from the March 2015 order must be
dismissed as moot (see Matter of Jewett v Ames, 276 AD2d 892, 893
[2000]; Matter of Franklin [International Bus. Machs. Corp.], 215
AD2d 759, 759 [1995]; Middleton v State of New York, 49 AD2d 989,
989 [1975]).

      With regard to the April 2015 order, initially, we find
that Supreme Court (Faughnan, J.) properly treated the motion as
one to reargue because it was "based upon matters of fact or law
allegedly overlooked or misapprehended by the court in
determining the prior motion" (CPLR 2221 [d] [2]).1 While


    1
        We also reject plaintiff's claim that Justice Faughnan
was required to recuse himself before deciding the motion to
reargue (see Matter of Adams v Bracci, 100 AD3d 1214, 1215
[2012]; Gonzalez v L'Oreal USA, Inc., 92 AD3d 1158, 1159 [2012],
lv dismissed 19 NY3d 874 [2012]).
                              -3-                  522167

plaintiff introduced new requests for sanctions in her motion,
the court acknowledged the new claims and considered them
separately at a later date. Accordingly, because the denial of a
motion to reargue is not appealable, the appeal from this order
must also be dismissed (see Matter of Aurigemma v New York State
Dept. of Taxation & Fin., 128 AD3d 1235, 1238 [2015]; Matter of
County of Broome, 90 AD3d 1260, 1261 [2011]).

     Peters, P.J., Devine, Clark and Aarons, JJ., concur.



      ORDERED that the appeals are dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court